IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

RONALDO WILLIAMS,

Petitioner,
Vv, Civil Action No. 16-862-CFC
CLAIRE DEMATTEIS, Commissioner,
Delaware Department of Corrections,
ROBERT MAY, Warden, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

Respondents."

 

J. Brendan O'Neill, Office of Defense Services for the State of Delaware, Wilmington,
Delaware. Attorney for Petitioner.

Brian L. Arban, Deputy Attorney General, Delaware Department of Justice, Wilmington,
Delaware. Counsel for Respondents.

 

MEMORANDUM OPINION?

September o , 2019
Wilmington, Delaware

 

‘Commissioner Claire DeMatteis and Warden Robert May have replaced former
Commissioner Robert M. Coupe and former Warden G.R. Johnson, original parties to
the case. See Fed. R. Civ. P. 11(d).

“This case was re-assigned to the undersigned’s docket on September 20, 2018.
comb ig STATES DISTRICT JUDGE:

Pending before the Court is a Petition for a Writ of Habeas Corpus Pursuant to
28 U.S.C. § 2254 (“Petition”) filed by petitioner Ronaldo Williams (“Petitioner”). (D.I. 2)
The State filed an Answer in opposition, (D.I. 11), and Petitioner filed a Reply (D.I. 15).
For the following reasons, the Court will deny the petition as barred by the one-year
limitations period prescribed in 28 U.S.C. § 2244.

I. BACKGROUND

On October 16, 2012, Petitioner pled guilty to drug dealing (heroin) with the
aggravating factor of having been within 300 feet of a park. (D.I. 11 at 1) On April 26,
2013 Superior Court sentenced Petitioner as a habitual offender to nine years of Level
V imprisonment. (D.I. 11 at 1-2) Petitioner did not file a direct appeal.

On May 17, 2013, Petitioner filed a motion to receive credit for time previously
served, which the Superior Court denied on June 24, 2103. Petitioner filed a motion to
correct his sentence on June 25, 2013, which the Superior Court denied on July 8,
2013. Petitioner did not appeal these decisions. (D.I. 11 at 2)

Petitioner filed a motion for sentence modification on August 27, 2014, which the
Superior Court granted on September 27, 2014, thereby prompting the issuance of a
modified sentence order on September 18, 2014. The modified sentence permitted
Petitioner to participate in inpatient treatment while incarcerated. (D.I. 11 at 2 n.4)

On March 11, 2015, Delaware’s Office of Defense Services (“OPD’) filed a
motion for post-conviction relief pursuant to Delaware Superior Court Criminal Rule 61

(“Rule 61 motion), which the Superior Court denied on July 27, 2015. (D.I. 11 at 2) The
Delaware Supreme Court affirmed that decision on December 14, 2015. See Williams
v. State, 129 A.3d 883 (Table), 2015 WL 8979037 (Del. Dec. 14, 2015).

On September 23, 2016, the OPD filed a federal habeas Petition on Petitioner's
behalf, asserting the following two grounds for relief: (1) the Delaware Supreme Court
unreasonably applied Brady v. United States, 397 U.S. 742, 748 (1970) when denying
Petitioner's due process argument that his guilty plea was involuntary; and (2) the
Delaware Supreme Court made unreasonable findings of fact regarding the misconduct
at the Delaware Office of the Medical Examiner (“OCME”). (D.I. 7) The State filed an
Answer asserting that the Petition should be denied as time-barred or, alternatively,
because the claims are meritless. (D.I. 11) Petitioner filed a Reply arguing that the
Petition should be deemed timely filed through the application of equitable tolling and
that the claims warrant relief under § 2254(d)(1) and (2). (D.I. 15 at 7-17)

A. OCME Criminal Investigation

The relevant information regarding the OCME evidence mishandling is set forth
below:

In February 2014, the Delaware State Police (“DSP”) and the
Department of Justice (“DOJ”) began an investigation into

criminal misconduct occurring in the Controlled Substances
Unit of the OCME.

The investigation revealed that some drug evidence sent to
the OCME for testing had been stolen by OCME employees
in some cases and was unaccounted for in other
cases. Oversight of the lab had been lacking, and security
procedures had not been followed. One employee was
accused of “dry labbing” (or declaring a test result without
actually conducting a test of the evidence) in several cases.
Although the investigation remains ongoing, to date,
three OCME employees have been suspended (two of those

2
employees have been criminally indicted), and the Chief
Medical Examiner has been fired.

There is no evidence to suggest that OCME employees
tampered with drug evidence by adding known controlled
substances to the evidence they received for testing in order
to achieve positive results and secure convictions. That is,
there is no evidence that the OCME staff “planted” evidence
to wrongly obtain convictions. Rather, the employees who
stole the evidence did so because it in fact consisted of
illegal narcotics that they could resell or take for personal
use.

Brown v. State, 108 A.3d 1201, 1204-05 (Del. 2015).
ll. © ONE-YEAR STATUTE OF LIMITATIONS

The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA’) was signed
into law by the President on April 23, 1996, and habeas petitions filed in federal courts
after this date must comply with the AEDPA’s requirements. See generally Lindh v.
Murphy, 521 U.S. 320, 336 (1997). AEDPA prescribes a one-year period of limitations
for the filing of habeas petitions by state prisoners, which begins to run from the latest
of:

(A) the date on which the judgment became final by the
conclusion of direct review or the expiration of the time for
seeking such review;

(B) the date on which the impediment to filing an application
created by State action in violation of the Constitution or
laws of the United States is removed, if the applicant was
prevented from filing by such State action;

(C) the date on which the constitutional right asserted was
initially recognized by the Supreme Court, if the right has
been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review; or
(D) the date on which the factual predicate of the claim or
claims presented could have been discovered through the
exercise of due diligence.

28 U.S.C. § 2244(d)(1).

The instant Petition, filed in 2016, is subject to the one-year limitations period
contained in § 2244(d)(1). See Lindh, 521 U.S. at 336. Petitioner does not allege, and
the Court does not discern, any facts triggering the application of § 2244(d)(1)(B) or (C).
Petitioner does, however, appear to assert that he is entitled to a later starting date for
AEDPA’s limitations period — June 9, 2014 — under § 2244(d)(1)(D), because that is the
date on which the State released its preliminary investigative report about the OCME
evidence scandal. (D.I. 15 at 7)

In order to determine if the June 9, 2014 preliminary report regarding the OCME
misconduct constitutes a newly discovered factual predicate warranting a later starting
date for the limitations period under §2244(d)(1)(D), the Court must first distill
Petitioner's argument to its core. The argument appears to be two-fold. First, Petitioner
contends that the State violated Brady v. Maryland, 373 U.S. 83 (1963) by failing to
disclose that there was ongoing misconduct at the OCME during the time he was
considering whether to enter a plea. Second, Petitioner contends that the Delaware
state courts should have deemed his guilty plea involuntary under Brady v. United
States, 397 U.S. 742, 748 (1970) due to the State’s failure to disclose the Brady v.
Maryland evidence, /.e., the OCME misconduct. In short, Petitioner asserts that his lack

of Knowledge about the OCME misconduct is vital to his habeas claims because that
lack of knowledge rendered his guilty plea involuntary and unknowing under Brady v.
United States.

Under Brady v. United States, a guilty plea is considered involuntary if it is
“induced by threats (or promises to discontinue improper harassment),
misrepresentation (including unfulfilled or unfillable promises), or perhaps by promises
that are by their nature improper as having no proper relationship to the prosecutor's
business (e.g. bribes).” Brady, 397 U.S. at 755. A violation of Brady v. Maryland occurs
when the government fails to disclose evidence materially favorable to the accused,
including both impeachment evidence and exculpatory evidence.* See United States v.
Bagley, 473 U.S. 667, 676 (1985). For purposes of the inquiry under § 2244(d)(1)(D),
whether or not the OCME misconduct affected, or could have affected, Petitioner's
decision to plead guilty depends on whether the drugs in his case were tested by the
OCME and the results were provided to him prior to entering a plea. Therefore, in order
to trigger a later starting date under § 2244(d)(1)(D) for this involuntary plea/Brady v.
Maryland claim, Petitioner must show that (1) the drug evidence in his case was tested
by the OCME and he received the results of the test before entering a plea; and (2)
exercising due diligence, he could not have learned that the evidence in his case may

have been part of the compromised drug evidence involved in the OCME scandal until

 

5A petitioner establishes a Brady v. Maryland violation by showing that: (1) the evidence
at issue was favorable to the accused, either because it was exculpatory or it had
impeachment value: (2) the prosecution suppressed the evidence, either willfully or
inadvertently; and (3) the evidence was material. See Strickler v. Greene, 527 U.S.
263, 281-82 (1999); Lambert v. Blackwell, 387 F.3d 210, 252 (3d Cir. 2004).

5
April 15, 2014. For the following reasons, the Court concludes that Petitioner has met
this burden.

First, Petitioner was provided with the OCME report concerning the drug
evidence in his case on or around August 30, 2012 (D.I. 11 at 4), and he pled guilty on
October 16, 2012. Second, facts sufficient to provide a basis for a good faith claim that
state employees engaged in impermissible conduct were not available to Petitioner
(acting pro se at that time) until June 9, 2014 when the State released its preliminary
investigative report.4 (D.1 15 at 7)

Given these circumstances, the Court concludes that AEDPA’s limitations period

in this case began to run on June 9, 2014.5 Accordingly, to comply with the one-year

 

4Although the Delaware State Police (“DSP”) began its investigation into compromised
drug evidence on January 15, 2014, and the Deputy Attorney General's office informed
defense counsel on February 21, 2014 that an investigation into the evidentiary
practices at the OCME had started on February 20, 2014, the Court concurs with the
OPD's contention that sufficient facts for the instant argument were not available to
Petitioner, who was representing himself, until the State released its investigative report.
See Biden: Investigation of State Medical Examiner's Drug Lab Reveals Systemic
Failings, Urgent Need for Reform, Dep't of Justice, Att'y Gen.’s Website (June 19,
2014), https://news.delaware.gov/2014/06/19/biden-investigation-of-state-medical-
examiners-drug-lab-reveals-systemic-failings-urgent-need-for-reform/.

*The State relies on Harmon v. Johnson, 2016 WL 183899, at *3 (D. Del. Jan. 14, 2016)
to support its argument that § 2254(d)(1)(D) is inapplicable and therefore cannot trigger
a later starting date in Petitioner's case. The Court disagrees, because Harmon is
distinguishable. Harmon argued that his conviction should be vacated because the
State violated Brady v. Maryland by failing to disclose its knowledge of the OCME drug
evidence scandal during his plea process and by waiting until long after his conviction in
2012 to disclose the tampering. See Harmon, 2016 WL 183899, at*2-3. However,
since the drug evidence in Harmon was never sent to the OCME for testing, the court
found that the revelation of the OCME scandal in 2014 could not constitute a new
factual predicate for Harmon’s substantive Brady v. Maryland claim. Id. Here, unlike
Harmon, Petitioner argues that the alleged lack of knowledge of the OCME misconduct
was material to his decision to plead guilty, thereby rendering his guilty plea involuntary
6
limitations period, Petitioner had to file his § 2254 petition by June 9, 2015. See Wilson
v. Beard, 426 F.3d 653 (3d Cir. 2005)(holding that Federal Rule of Civil Procedure 6(a)
and (e) applies to federal habeas petitions); Phlipot v. Johnson, 2015 WL 1906127, at
*3n. 3 (D. Del. Apr. 27, 2015)(AEDPA’s one-year limitations period is calculated
according to the anniversary method, /.e., the limitations period expires on the
anniversary of the triggering event).

Petitioner did not file the instant § 2254 Petition until September 23, 2016,
approximately one year and three months after the expiration of AEDPA’s statute of
limitations. Therefore, the Petition is time-barred, unless the limitations period can be
statutorily or equitably tolled. See Holland v. Florida, 560 U.S. 631, 645
(2010)(equitable tolling); 28 U.S.C. § 2244(d)(2) (statutory tolling). The Court will
discuss each doctrine in turn.

A. Statutory Tolling

Pursuant to § 2244(d)(2), a properly filed application for state collateral review
tolls AEDPA’s limitations period during the time the application is pending in the state
courts, including any post-conviction appeals, provided that the application is filed
during AEDPA’s one-year limitations period. Swartz v. Meyers, 204 F.3d 417, 424-25
(3d Cir. 2000). However, the limitations period is not tolled during the ninety days a

petitioner has to file a petition for a writ of certiorari in the United States Supreme Court

 

under Brady v. United States. In addition, unlike in Harmon, the drug evidence in
Petitioner's case was sent to the OCME for further testing after the initial field test, and
Petitioner received a copy of the OCME report prior to pleading guilty. Thus, given
these circumstances, the Court concludes that date of the preliminary report regarding
the OCME scandal constitutes a new factual predicate for Petitioner's instant argument.

7
regarding a judgment denying a state post-conviction motion. See Stokes v. Dist.
Attorney of Philadelphia, 247 F.3d 539, 542 (3d Cir. 2001).

Here, when Petitioner filed his motion for sentence modification on August 27,
2014, seventy-eight days of AEDPA’s limitations period had already expired. The
Superior Court granted the motion for sentence modification on September 17, 2014.
The motion for sentence modification tolled the limitations period from August 27, 2014
through September 17, 2014.6 The limitations clock started to run again on September
18, 2014 and ran for 174 days until Petitioner filed his Rule 61 motion on March 11,
2015. The Rule 61 motion tolled the limitations from March 11, 2015 through December
14, 2015, the date on which the Delaware Supreme Court affirmed the Superior Court's
denial of the motion. The limitations clock started to run again on December 15, 2015,
and ran the remaining 113 days without interruption until AEDPA’s limitations period
expired on April 6, 2016. Thus, even with the applicable statutory toiling, the Petition is
time-barred, unless equitable tolling is available.

B. Equitable Tolling

In very rare circumstances, the one-year limitations period may be tolled for
equitable reasons when the petitioner demonstrates “(1) that he has been pursuing his
rights diligently, and (2) some extraordinary circumstance stood in his way and
prevented timely filing.” Holland, 560 U.S. at 649 (emphasis added). Equitable tolling is

not available where the late filing is due to the petitioner's excusable neglect. See id.;

 

SSince the Superior Court granted Petitioner’s motion, the Court has not included the
thirty-day appeal period in its tolling calculation. Nevertheless, even if the thirty-day
period should be included, the additional thirty days of statutory tolling would not render
the Petition timely filed.

8
Miller v. New Jersey State Dept. of Corr., 145 F.3d 616, 618-19 (3d Cir. 1998). A
petitioner's obligation to act diligently applies to both his filing of the federal habeas
application and to his filing of state post-conviction applications. See LaCava v. Kyler,
398 F.3d 271, 277 (3d Cir.2005). In turn, the Third Circuit has explained that equitable
tolling of AEDPA’s limitations period may be appropriate in the following circumstances:

(1) where the defendant (or the court) actively misled the
plaintiff;

(2) where the plaintiff was in some extraordinary way
prevented from asserting his rights; or

(3) where the plaintiff timely asserted his rights mistakenly in
the wrong forum.

See Jones, 195 F.3d at 159; Thomas v. Snyder, 2001 WL 1555239, at *3-4 (D. Del.
Nov. 28, 2001).

Petitioner contends that the Court should equitably toll the limitations period and
deem his Petition timely filed. He asserts that he was unable to file his Rule 61 motion
until] March 11, 2015 “through no fault of his own,” and it would “be inequitable to
prevent him from seeking relief when several similarly situated petitioners will have their
claims heard even though they discovered the misconduct at the same time as he did,
filed their petitions at the same time or after he did and exhausted their state remedies
around the same time as he did.” (D.I. 15 at 8) Petitioner explains that,

[in early 2014, [Petitioner], unrepresented by counsel, had
heard rumors in prison about misconduct at OCME that
might be relevant to his case. However, these rumors were
not confirmed until the State released its June 9, 2014
preliminary investigative report. Then, on or about July 28,
2014, [Petitioner] retained counsel. As [Petitioner] swore in
an affidavit, the continued delay in filing the post-conviction
motion was the result of several factors: there was difficulty

in locating his file as his trial attorney was now deceased;
[Petitioner] did not have enough funds to pay his attorney the

9
fee necessary to expedite research and briefing; his attorney
ultimately spent over 130 hours conducting research of the
law and facts, including the review of transcripts from the
evidentiary hearing in State v. Irwin.

(D.I. 15 at 7-8)

Petitioner's equitable tolling argument is unavailing. Petitioner raised the issue of
the OCME drug evidence scandal in his Rule 61 motion that he filed in the Delaware
Superior Court on March 11, 2015, and the Delaware Supreme Court affirmed the
denial of the Rule 61 motion on December 14, 2015. Petitioner could have filed a timely
“protective” § 2254 petition’ in this Court along with a motion to stay the proceeding
while awaiting the Delaware state courts’ post-conviction decisions, or he could have
filed a habeas petition during the 113 days remaining in AEDPA’s limitations period after
the Delaware Supreme Court issued its post-conviction appellate decision on December
14,2015. See Ross v. Varano, 712 F.3d 784, 804 (3d Cir. 2013)(‘[FJor a petitioner to
obtain relief [via equitable tolling] there must be a causal connection, or nexus, between
the extraordinary circumstances he faced and the petitioner's failure to file a timely
federal petition.”). Notably, Petitioner does not explain why he waited so long after the
Delaware Supreme Court's post-conviction decision to file the instant Petition, and the

significant delay in filing precludes a finding that Petitioner exercised the requisite “due

diligence” to warrant equitably tolling the limitations period. See, e.g., Valverde v.

 

7In Pace v. DiGuglielmo, the Supreme Court explained that a “petitioner’s reasonable
confusion about whether a state filing would be timely” when attempting to exhaust state
remedies may constitute good cause for him to file a “protective petition in federal court
and ask{] the federal court to stay and abey the federal habeas proceedings until state
remedies are exhausted.” Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005).

10
Stinson, 224 F.3d 129, 134 (2d Cir. 2000)(once the extraordinary circumstance ends,
the petitioner must exercise reasonable diligence in filing his petition).

Finally, to the extent the delayed filing was due to a miscalculation or mistake on
the part of the attorney(s) representing Petitioner, “attorney error, miscalculation,
inadequate research, or other mistakes” do not amount to extraordinary circumstances
for equitable tolling purposes. See Hendricks v. Johnson, 62 F. Supp. 3d 406, 411 (D.
Del. 2014). In short, Petitioner cannot demonstrate that the OCME scandal, and/or the
timing of the State's disclosure about the OCME scandal, actually prevented him from
timely filing a petition seeking federal habeas relief. For all of these reasons, the Court
concludes that the doctrine of equitable tolling is not available to Petitioner on the facts
he has presented. Accordingly, the Court will deny the instant petition as time-barred.®
lil. CERTIFICATE OF APPEALABILITY

When a district court issues a final order denying a § 2254 petition, the court
must also decide whether to issue a certificate of appealability. See 3d Cir. LA.R. 22.2
(2011). A certificate of appealability is appropriate when a petitioner makes a
“substantial showing of the denial of a constitutional right” by demonstrating “that
reasonable jurists would find the district court’s assessment of the constitutional claims
debatable or wrong.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484
(2000). In addition, when a federal court denies a habeas petition on procedural
grounds without reaching the underlying constitutional claims, the court is not required

to issue a certificate of appealability unless the petitioner demonstrates that jurists of

 

8Having concluded that it must deny the Petition as time-barred, the Court will not
address the State’s alternate reason for denying the Petition.
11
reason would find it debatable: (1) whether the petition states a valid claim of the denial
of a constitutional right; and (2) whether the court was correct in its procedural ruling.
Id.

The Court has concluded that the instant Petition filed pursuant to 28 U.S.C.
§ 2254 should be denied as time-barred. Reasonable jurists would not find this
conclusion to be debatable. Therefore, the Court will not issue a certificate of
appealability.
IV. CONCLUSION

For the reasons discussed, the Court will deny as time-barred Petitioner's § 2254
Petition. An evidentiary hearing is not warranted, and an appropriate Order will be

entered.

12
